 



Exhibit 10.3
(MOBILITY ELECTRONICS, INC. LOGO) [p73990p7399001.gif]
Non-Employee Director Compensation
Effective as of June 11, 2007
     The following is a description of the compensation paid to non-employee
directors of Mobility Electronics, Inc.

              Event   Compensation   Payable   Vesting
Board Election / Re-Election
  30,000 RSUs   Every 3 years   3-year cliff vesting
Board Chairman
  10,000 RSUs   Annually   1-year cliff vesting
Committee Election / Re-Election
  2,000 RSUs   Annually   1-year cliff vesting
Audit Committee Chair Election
  1,500 RSUs   Annually   1-year cliff vesting
Comp & H.R. Committee Chair Election
  1,000 RSUs   Annually   1-year cliff vesting
Corp Gov. & Nom. Committee Chair Election
  1,000 RSUs   Annually   1-year cliff vesting
Retainer — Board (excluding Board Chairman)(1)
  $2,500 per month   Quarterly   N/A
Retainer — Board Chairman(1)
  $5,000 per month   Quarterly   N/A
Retainer — Lead Independent Director(1)
  $500 per month   Quarterly   N/A
Annual Meeting Attendance(1)
  $3,500 per meeting   Quarterly   N/A
Board Meeting Attendance(1)
  $2,500 per meeting if attended in person $600 per meeting if attended by phone
  Quarterly   N/A
Committee Meeting Attendance(1)
  $600 per meeting   Quarterly   N/A

 

(1)   Cash compensation is payable quarterly on or about January 15, April 15,
July 15, and October 15 of each year.

